—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about June 27, 1995, which, inter alia, denied defendants Kurian and Palmer’s motion for a change of venue to Westchester County pursuant to CPLR 510 (3), unanimously affirmed, with costs.
A motion to change venue on the ground of the convenience of witnesses is addressed to the sound discretion of the trial court (see, Pittman v Maher, 202 AD2d 172, 176). The general statements of several nonparty post-operative treating physicians that it would be more convenient for them to testify in Westchester County, rather than Bronx County, are insufficient to warrant a change of venue (see, Clark v New Rochelle Hosp. Med. Ctr., 170 AD2d 271), especially in view of the long delay in making the motion. Concur — Sullivan, J. P., Milonas, Ellerin, Rubin and Kupferman, JJ.